MEMORANDUM **
Stephen Neil Young appeals from the 37-month sentence imposed following his guilty-plea conviction for possession of a destructive device, in violation of 26 U.S.C. § 5681(d). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Young contends that his sentence is unreasonable because it is greater than necessary to accomplish the purposes of sentencing and because the district court did not give proper weight to the factors contained in 18 U.S.C. § 3553(a). We disagree. The district court reviewed the documents in the record, heard argument from both parties at the sentencing hearing, conducted a thorough review of the § 3553(a) factors, and concluded that a 37-month term of imprisonment would best satisfy the sentencing goals prescribed by the statute. The district court demonstrated its reasoned basis for its decision, see Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007), and we conclude that Young’s sentence is not unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 602, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.